                     Case 4:02-cr-00213-BRW Document 191 Filed 07/07/20 Page 1 of 2
                                                                                                                                      U.sFIL~o
                                                                                                                                            cow~-.-
                                                                                                                               EASTERN oo,~sTrRR1c'
•\O 245Ll   !Rev   09/ 19}   Judgment ma Criminal Case 1,,r Rerncations                                                                    r,   ICT AR     ,
                                                                                                                                                         KANSAS
                             Shl'et l



                                           UNITED STA TES DISTRICT COURT ~}MEs
                                                              Eastern District of Arkansas         *AMENDED                 --
              UNITED STATES OF AMERICA                                     ;     JUDGMENT IN A CRIMINAL CASE
                                      V.                                   )     (For Revocation of Probation or Supervised Release)
                                                                           )
               BRUNSON LAVALE ROBERTS                                      )
                                                                           ) Case No. 4:02CR00213-02 BRW
                                                                           )     USM No. 22831-009
                                                                           )
                                                                           ) -~cl.f§ Boyd Connors
                                                                                                          Defrndant ·, Attorney
THE DEFENDANT:
~ admined guilt to violation of condition(s)                   Mandatqry_ ....               ... of the lerm of supervision.
[]   was l<.llllld in violation of condition(s) count(s)                                    after denial of guilt.
The ddendant is adjudicated guilty of these violations:


Violation :\umber                   Nature of Violation                                                                  Violation Ended
Mandatory (2)                        Commission of another federal, state or local crime.                               02/03/2020

Mandatory (3)                         Commission of another federal, state or local crime.                              08/23/2019
Mandatory (4)                         Commission of another federal, state or local crime.                              08/23/2019



       The defondant is sentenced as provided in pages 2 through                     2      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•    The defendant has not violated condition(s)                                    and is discharged as to such violation(s) condition.

         !tis or(kred !hat the defendant must notifv the United States attorney for this district within 30 davs of anv
diange of rnu_ne, residence, or rn~tiling address uni~ all fines, restitution. costs. anp ?pecial assessments it:115'ose~ by this judgment are
fully pmd. _If ordered tu pay rest1tut1011, the defendant must notity the court aml lrnited Staks attorney ot matcnal changes m
econonuc circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0714

Defendant's Year of Birth:                 1981

City and State of Defendant's Residence:

                                                                                         ----~l_l-L Y ROY WILSOl'\J_,~~ ~i!S_~~tJ~_c:!ge
                                                                                                                                      ~---

                                                                                                          Name and Title of .I udgc



                                                                                                                     Date
               Case 4:02-cr-00213-BRW Document 191 Filed 07/07/20 Page 2 of 2

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- lmprisonment
                                                                                               Judgment -   Page   _2____   of   2
DEFENDANT: BRUNSON LAVALE ROBERTS
CASE NUMBER: 4:02CR00213-02 BRW


                                                            IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
*30 months to run concurrently with the state sentence he is currently serving, with no term of Supervised
Release to follow. Defendant to be given credit for time served.



     •   The court makes the following recommendations to the Bureau of Prisons:




     ii:1" The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   ---------                     •
                                                 a.m.           •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                     to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                            By
                                                                                         DEPUTY UNITED STATES MARSHAL
